internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-120973-98 date date legend x state d1 d2 d3 this responds to your authorized representative’s letter dated date written on behalf of x requesting a ruling that x be given an extension of time to elect to be treated as a corporation for federal tax purposes facts x is a limited_partnership formed on d1 under state law it was intended that x be treated as a corporation for federal tax purposes effective d2 under the current classification rules x is required to elect to be treated as a corporation for federal tax purposes the election however which was filed on or about d3 was not timely law and analysis sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax cc dom p si plr-120973-98 purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 sec_301_7701-1 provides that for purposes of sec_301_7701-2 and sec_301_7701-3 an entity is a domestic entity if it is created or organized in the united_states or under the law of the united_states or of any state unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members sec_301_7701-3 to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect to be treated as a corporation for federal tax purposes we further conclude that the election filed on or about d3 effective d2 is deemed timely filed except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc dom p si plr-120973-98 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
